DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 14, and 18 are objected to because the limitation “the liner” should read “the bodyside liner” for consistency.
Claims 14 and 18 are objected to because the language “the grooves depth extend” should read “the grooves have a depth extending”.
Claims 15 and 18 are objected to because the language “the grooves having an average depth” should read “the grooves have an average depth”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al (US 2012/0282436) in view of Esquerra et al (US 2017/0156947).
Regarding Claim 1, Coe discloses an absorbent article having a fluid-handling system (¶ [0009, 0050-0053] indicates the webs can be used as various layers in an absorbent article such as a diaper or sanitary napkin), the article comprising:
a fluid permeable bodyside liner (topsheet, ¶ [0050]);
a fluid impermeable outer cover (backsheet, ¶ [0050]);
an absorbent core disposed between the liner and the outer cover (¶ [0050]); and
wherein a component of the absorbent article (¶ [0009, 0050-0053] indicates that various layers of the absorbent article, including a liquid distribution layer, can be made of the inventive web of Coe) includes a three-dimensionally patterned (¶ [0069] indicates the inventive web has a three-dimensional texture due to alternating ridges and grooves), wetlaid, cellulosic tissue nonwoven material (¶ [0070] indicates the web can be made of a wetlaid, cellulosic tissue nonwoven material).
Coe is silent whether the absorbent core includes superabsorbent material and optionally fluff pulp; a tissue core wrap encircling the absorbent core; and a distribution sub-layer disposed between the absorbent core and the outer cover and within the core wrap, wherein the distribution sub-layer includes the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material.
Esquerra teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (22, Fig. 2), a backsheet (24, Fig. 2), an absorbent core (first core layer 56, Fig. 2) that includes superabsorbent material (¶ [0037]), a tissue core wrap (66, Fig. 2; ¶ [0088]) encircling the absorbent core (56, Fig. 2); and a distribution sub-layer (second core layer 58, Fig. 2; ¶ [0037-0038] indicates the second core layer is a layer of only fibrous absorbent material) disposed between the absorbent core (56, Fig. 2) and within the core wrap (66, Fig. 2). The distribution sub-layer (58, Fig. 2) can be made of cellulosic fibers (¶ [0059]) and would therefore necessarily have a three-dimensional arrangement of the cellulosic fibers. The tissue core wrap ensures the SAP is contained within the absorbent core (¶ [0058]), and the presence of the distribution sub-layer improves the wearing comfort of the absorbent article due to the lack of SAP within the distribution sub-layer and also extends the life of the manufacturing equipment (¶ [0038]). Using superabsorbent material in the absorbent core improves the absorbency of the article (¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Coe to include superabsorbent material, to have a tissue core wrap encircling the absorbent core, and to have a distribution sub-layer disposed between the absorbent core and the outer cover and within the core wrap, as taught by Esquerra. This improves the wearing comfort of the absorbent article and extends the life of the manufacturing equipment, improves the absorbency of the article, and ensures the SAP is contained within the absorbent core layer (as motivated by Esquerra ¶ [0038, 0058, 0075]). One of ordinary skill in the art would additionally be motivated to have the distribution sub-layer of Coe/Esquerra be made of the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material web described in Coe. This would be obvious due to Coe’s disclosure that a component of the absorbent article, such as a liquid distribution layer, can be formed by the inventive web (¶ [0009, 0050-0053]).
Regarding Claim 2, Coe is silent regarding a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner.
Esquerra teaches a synthetic nonwoven surge layer (acquisition layer 52, Fig. 2; ¶ [0112] indicates the acquisition layer can be made of a nonwoven and incorporates by reference US 7,786,341 to Schneider which indicates in Col. 8 lines 1-18 that the acquisition layer can be made of a synthetic nonwoven) disposed adjacent the liner (22, Fig. 2) between the absorbent core (56, Fig. 2) and the liner (22, Fig. 2). The nonwoven surge layer quickly receives liquid so that it can be distributed throughout the absorbent article (¶ [0036, 0100]).
Therefore, it would have been obvious to modify the absorbent article of Coe/Esquerra to include a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner. This would allow the article to more quickly absorb fluid so that it can be distributed throughout the article (as motivated by Esquerra ¶ [0036, 0100]).
Regarding Claim 6, Coe/Esquerra discloses the claimed invention substantially as claimed as set forth above for Claim 1. The combination of Coe/Esquerra has a distribution sub-layer that is made of the inventive nonwoven web of Coe.
Coe further discloses the nonwoven web (220, Fig. 13) includes opposing surfaces each having a textured surface (¶ [0069, 0102]), wherein each surface includes an average material plane (axis X, Fig. 13), a plurality of ridges (R, Fig. 13) extending in a z-direction from the average material plane, and a plurality of grooves (G, Fig. 13) alternating with the plurality of ridges (R, Fig. 13), and wherein the grooves (G, Fig. 13) have a depth extending in the opposite z-direction from the average material plane (X, Fig 13; ¶ [0069, 0102]).
Therefore, since the combination of Coe/Esquerra as set forth above for Claim 1 utilizes the inventive nonwoven web of Coe to form the distribution sub-layer, the distribution sub-layer of Coe/Esquerra includes opposing distribution sub-layer surfaces each having a textured surface, wherein each surface includes an average material plane, a plurality of ridges extending in a z-direction from the average material plane, and a plurality of grooves alternating with the plurality of ridges, and wherein the grooves have a depth extending in the opposite z-direction from the average material plane.
Regarding Claim 10, Coe/Esquerra discloses the claimed invention substantially as claimed as set forth above for Claim 1. The combination of Coe/Esquerra has a distribution sub-layer that is made of the inventive nonwoven web of Coe.
Coe further discloses the web has a longitudinal direction, and wherein the grooves extend the full length of the web in the longitudinal direction (¶ [0054, 0069]).
Therefore, since the combination of Coe/Esquerra as set forth above for Claim 1 utilizes the inventive nonwoven web of Coe to form the distribution sub-layer, the distribution sub-layer of Coe/Esquerra has a longitudinal direction wherein the grooves extend the full length of the distribution sub-layer in the longitudinal direction.
Regarding Claim 11, Coe/Esquerra is silent whether a third fluid insult intake time is at least 50 percent faster than that of the same article without a distribution sub-layer.
However, the structure of the device of Coe/Esquerra is substantially identical to the claimed invention, as set forth above for Claim 1. As such, the device of Coe/Esquerra would inherently have the same properties as that of the claimed invention. See MPEP 2112.01(1). Therefore, the absorbent article of Coe/Esquerra would have a third fluid insult intake time at least 50 percent faster than that of the same article without a distribution sub-layer.
Regarding Claim 12, Coe further discloses the article is a diaper, an adult incontinence product, or a feminine hygiene product (¶ [0050]).
Regarding Claim 13, Coe is silent whether the distribution sub-layer is affixed to the absorbent core and/or core wrap using one or more of adhesive, pressure bonding, and hydrogen bonding.
Esquerra teaches the distribution sub-layer (58, Fig. 2) is affixed to the absorbent core (56, Fig. 2) and/or core wrap (66, Fig. 2) using one or more of adhesive or pressure bonding (¶ [0122] indicates adjacent layers are joined together using adhesive and/or pressure bonding). This ensures the layers do not become separated during use.
Therefore, it would have been obvious to modify the article of Coe/Esquerra to have the distribution sub-layer be affixed to the absorbent core and/or core wrap using one or more of adhesive and pressure bonding as taught by Esquerra. This ensures the layers do not become separated during use.
Regarding Claim 14, Coe discloses an absorbent article having a fluid-handling system (¶ [0009, 0050-0053] indicates the webs can be used as various layers in an absorbent article such as a diaper or sanitary napkin), the article comprising:
a fluid permeable bodyside liner (topsheet, ¶ [0050]);
a fluid impermeable outer cover (backsheet, ¶ [0050]);
an absorbent core disposed between the bodyside liner and the outer cover (¶ [0050]); and
wherein a component of the absorbent article (¶ [0009, 0050-0053] indicates that various layers of the absorbent article, including a liquid distribution layer, can be made of the inventive web of Coe) includes a three-dimensionally patterned (¶ [0069] indicates the inventive web has a three-dimensional texture due to alternating ridges and grooves), wetlaid, cellulosic tissue nonwoven material (¶ [0070] indicates the web can be made of a wetlaid, cellulosic tissue nonwoven material), and wherein the component of the absorbent article includes opposing surfaces each having a textured surface (¶ [0069]), wherein each surface includes an average material plane (axis X, Fig. 13), a plurality of ridges (R, Fig. 13) extending in a z-direction from the average material plane, and a plurality of grooves (G, Fig. 13) alternating with the plurality of ridges (R, Fig. 13), wherein the grooves (G, Fig. 13) have a depth extending in the opposite z-direction from the average material plane (X, Fig 13; ¶ [0069, 0102]).
Coe is silent whether the absorbent core comprises at least 5% superabsorbent material and at least 5% fluff pulp; a tissue core wrap encircling the absorbent core; a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner; and a distribution sub-layer disposed between the absorbent core and the outer cover, and within the core wrap, wherein the distribution sub-layer includes the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material.
Esquerra teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (22, Fig. 2), a backsheet (24, Fig. 2), an absorbent core (first core layer 56, Fig. 2) that includes at least 5% superabsorbent material and at least 5% fluff pulp (¶ [0037, 0058-0060]; the SAP content is at least 5% but not over 80%, and the remainder of the absorbent material would be fluff pulp resulting in at least 5% fluff pulp within the absorbent core), a tissue core wrap (66, Fig. 2; ¶ [0088]) encircling the absorbent core (56, Fig. 2); and a distribution sub-layer (second core layer 58, Fig. 2; ¶ [0037-0038] indicates the second core layer is a layer of only fibrous absorbent material) disposed between the absorbent core (56, Fig. 2) and within the core wrap (66, Fig. 2). The distribution sub-layer (58, Fig. 2) can be made of cellulosic fibers (¶ [0059]) and would therefore necessarily have a three-dimensional arrangement of the cellulosic fibers. The tissue core wrap ensures the SAP is contained within the absorbent core (¶ [0058]), and the presence of the distribution sub-layer improves the wearing comfort of the absorbent article due to the lack of SAP within the distribution sub-layer and also extends the life of the manufacturing equipment (¶ [0038]). Using superabsorbent material in the absorbent core improves the absorbency of the article (¶ [0075]). Esquerra additionally teaches a synthetic nonwoven surge layer (acquisition layer 52, Fig. 2; ¶ [0112] indicates the acquisition layer can be made of a nonwoven and incorporates by reference US 7,786,341 to Schneider which indicates in Col. 8 lines 1-18 that the acquisition layer can be made of a synthetic nonwoven) disposed adjacent the liner (22, Fig. 2) between the absorbent core (56, Fig. 2) and the liner (22, Fig. 2). The nonwoven surge layer quickly receives liquid so that it can be distributed throughout the absorbent article (¶ [0036, 0100]).
Therefore, it would have been obvious to modify the absorbent article of Coe to have the absorbent core include at least 5% superabsorbent material and at least 5% fluff pulp, to have a tissue core wrap encircling the absorbent core, to have a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner, and to have a distribution sub-layer disposed between the absorbent core and the outer cover, as taught by Esquerra. This improves the wearing comfort of the absorbent article and extends the life of the manufacturing equipment, improves the absorbency of the article, ensures the SAP is contained within the absorbent core layer, and allows the article to quickly receive liquid (as motivated by Esquerra ¶ [0036, 0038, 0058, 0075, 0100]). One of ordinary skill in the art would additionally be motivated to have the distribution sub-layer of Coe/Esquerra be made of the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material web described in Coe. This would be obvious due to Coe’s disclosure that a component of the absorbent article, such as a liquid distribution layer, can be formed by the inventive web (¶ [0009, 0050-0053]).
Claims 3-5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al (US 2012/0282436) in view of Esquerra et al (US 2017/0156947) further in view of Farrington et al (US 5607551).
Regarding Claim 3, Coe further discloses the web can be made with a wetlaid, through-air drying process. However, Coe/Esquerra is silent whether the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material is an uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38), thus being in the same field of endeavor of materials that are usable in an absorbent article, where the web is an uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material of Coe/Esquerra to be an UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Regarding Claim 4, Coe/Esquerra is silent whether the distribution sub-layer has a basis weight range from about 10 gsm to about 120 gsm.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from about 10 gsm to about 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra to have a basis weight within the range of about 10 gsm to about 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Coe/Esquerra.
Regarding Claim 5, Coe/Esquerra is silent whether the distribution sub-layer is produced using a rush transfer value from about 5% to about 70%.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) which is produced using a rush transfer value from about 5% to about 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra to be produced using a rush transfer value from about 5% to about 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the distribution sub-layer is produced using a rush transfer value from about 5% to about 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 16, Coe/Esquerra discloses the claimed invention substantially as claimed as set forth above for Claim 14. The combination of Coe/Esquerra has a distribution sub-layer that is made of the inventive cellulosic web of Coe.
Coe further discloses the opposing web surfaces each have a textured surface (¶ [0069, 0102]).
Therefore, since the combination of Coe/Esquerra as set forth above for Claim 14 utilizes the inventive cellulosic web of Coe to form the distribution sub-layer, the distribution sub-layer of Coe/Esquerra has opposing distribution sub-layer surfaces each having a textured surface.
Coe/Esquerra is silent whether the distribution sub-layer comprises a basis weight range from about 10 gsm to about 120 gsm, and a rush transfer value from about 5% to about 70%.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from about 10 gsm to about 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range) which is produced using a rush transfer value from about 5% to about 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra to have a basis weight within the range of about 10 gsm to about 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54), and to be produced using a rush transfer value from about 5% to about 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Coe/Esquerra. Also, using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the distribution sub-layer comprises a rush transfer value from about 5% to about 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 17, Coe/Esquerra discloses the claimed invention substantially as claimed as set forth above for Claim 14. The combination of Coe/Esquerra has a distribution sub-layer that is made of the inventive cellulosic web of Coe.
Coe further discloses the web can be made with a wetlaid, through-air drying process. However, Coe/Esquerra is silent whether the core wrap is a wetlaid, uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) where the web is a wetlaid, uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra to be a wetlaid UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al (US 2012/0282436) in view of Esquerra et al (US 2017/0156947) further in view of Ren et al (US 2020/0392658).
Regarding Claims 7-9 and 15, Coe/Esquerra is silent whether the grooves have an average depth greater than 0.1 mm, whether the grooves have an average depth of about 0.5 mm to about 1 mm, and wherein the grooves have an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm.
Ren teaches a material for use in absorbent articles, thus being in the same field of endeavor, where the material has a pattern of ridges (R, Fig. 5) and grooves (C, Fig. 5), where the grooves have an average depth greater than 0.1 mm (¶ [0119] indicates the depth of each groove is typically from 0.1 to 5 mm; ¶ [0254] describes a specific embodiment with a groove depth of 1 mm), where the grooves have an average depth of about 0.5 mm to about 1 mm (¶ [0254] describes a specific embodiment with a groove depth of 1 mm), and wherein the grooves have an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm (¶ [0254] indicates there is 1 groove every 3 mm, which equates to an average frequency of 0.33 grooves/mm which is within the claimed range). The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (¶ [0117]).
Therefore, it would have been obvious to modify the web of Coe/Esquerra to have grooves with an average depth greater than 0.1mm, to have grooves with an average depth of about 0.5 mm to about 1 mm, and to have grooves with an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm, as taught by Ren. The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (as motivated by Ren ¶ [0117]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al (US 2012/0282436) in view of Esquerra et al (US 2017/0156947) further in view of Farrington et al (US 5607551) further in view of Ren et al (US 2020/0392658).
Regarding Claim 18, Coe discloses an absorbent article having a fluid-handling system (¶ [0009, 0050-0053] indicates the webs can be used as various layers in an absorbent article such as a diaper or sanitary napkin), the article comprising:
a fluid permeable bodyside liner (topsheet, ¶ [0050]);
a fluid impermeable outer cover (backsheet, ¶ [0050]);
an absorbent core disposed between the bodyside liner and the outer cover (¶ [0050]); and
wherein a component of the absorbent article (¶ [0009, 0050-0053] indicates that various layers of the absorbent article, including a liquid distribution layer, can be made of the inventive web of Coe) includes a three-dimensionally patterned (¶ [0069] indicates the inventive web has a three-dimensional texture due to alternating ridges and grooves), wetlaid, cellulosic tissue nonwoven material (¶ [0070] indicates the web can be made of a wetlaid, cellulosic tissue nonwoven material), and wherein the component of the absorbent article includes opposing surfaces each having a textured surface (¶ [0069]), wherein each surface includes an average material plane (axis X, Fig. 13), a plurality of ridges (R, Fig. 13) extending in a z-direction from the average material plane, and a plurality of grooves (G, Fig. 13) alternating with the plurality of ridges (R, Fig. 13), wherein the grooves (G, Fig. 13) have a depth extending in the opposite z-direction from the average material plane (X, Fig 13; ¶ [0069, 0102]).
Coe is silent whether the absorbent core comprises at least 5% superabsorbent material and at least 5% fluff pulp; a tissue core wrap encircling the absorbent core; a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner; and a distribution sub-layer disposed between the surge layer and the absorbent core, wherein the distribution sub-layer includes the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material, and wherein the distribution sub-layer comprises a basis weight range from about 10 gsm to about 120 gsm, a rush transfer value from about 5% to about 70%, and wherein the grooves having an average depth of about 0.5 mm to about 1 mm and an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm.
Esquerra teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (22, Fig. 2), a backsheet (24, Fig. 2), an absorbent core (first core layer 56, Fig. 2) that includes at least 5% superabsorbent material and at least 5% fluff pulp (¶ [0037, 0058-0060]; the SAP content is at least 5% but not over 80%, and the remainder of the absorbent material would be fluff pulp resulting in at least 5% fluff pulp within the absorbent core), a tissue core wrap (66, Fig. 2; ¶ [0088]) encircling the absorbent core (56, Fig. 2); and a distribution sub-layer (second core layer 58, Fig. 2; ¶ [0037-0038] indicates the second core layer is a layer of only fibrous absorbent material) disposed between the absorbent core (56, Fig. 2) and within the core wrap (66, Fig. 2). The distribution sub-layer (58, Fig. 2) can be made of cellulosic fibers (¶ [0059]) and would therefore necessarily have a three-dimensional arrangement of the cellulosic fibers. The tissue core wrap ensures the SAP is contained within the absorbent core (¶ [0058]), and the presence of the distribution sub-layer improves the wearing comfort of the absorbent article due to the lack of SAP within the distribution sub-layer and also extends the life of the manufacturing equipment (¶ [0038]). Using superabsorbent material in the absorbent core improves the absorbency of the article (¶ [0075]). Esquerra additionally teaches a synthetic nonwoven surge layer (acquisition layer 52, Fig. 2; ¶ [0112] indicates the acquisition layer can be made of a nonwoven and incorporates by reference US 7,786,341 to Schneider which indicates in Col. 8 lines 1-18 that the acquisition layer can be made of a synthetic nonwoven) disposed adjacent the liner (22, Fig. 2) between the absorbent core (56, Fig. 2) and the liner (22, Fig. 2). The nonwoven surge layer quickly receives liquid so that it can be distributed throughout the absorbent article (¶ [0036, 0100]).
Therefore, it would have been obvious to modify the absorbent article of Coe to have the absorbent core include at least 5% superabsorbent material and at least 5% fluff pulp, to have a tissue core wrap encircling the absorbent core, to have a synthetic nonwoven surge layer disposed adjacent the liner between the absorbent core and the liner, and to have a distribution sub-layer disposed between the absorbent core and the outer cover, as taught by Esquerra. This improves the wearing comfort of the absorbent article and extends the life of the manufacturing equipment, improves the absorbency of the article, ensures the SAP is contained within the absorbent core layer, and allows the article to quickly receive liquid (as motivated by Esquerra ¶ [0036, 0038, 0058, 0075, 0100]). One of ordinary skill in the art would additionally be motivated to have the distribution sub-layer of Coe/Esquerra be made of the three-dimensionally patterned, wetlaid, cellulosic tissue nonwoven material web described in Coe. This would be obvious due to Coe’s disclosure that a component of the absorbent article, such as a liquid distribution layer, can be formed by the inventive web (¶ [0009, 0050-0053]).
Coe/Esquerra is silent whether the distribution sub-layer comprises a basis weight range from about 10 gsm to about 120 gsm, a rush transfer value from about 5% to about 70%, and wherein the grooves have an average depth of about 0.5 mm to about 1 mm and an average frequency of about 0.1 grooves/mm to about 0.5 grooves/mm.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) with a basis weight range from about 10 gsm to about 120 gsm (Col. 3 lines 51-54 indicates the basis weight of the webs can range from most preferably 20 to 30 gsm, which is fully within the claimed range and therefore reads upon the claimed range) which is produced using a rush transfer value from about 5% to about 70% (Col. 8 lines 3-10 indicates the rush transfer value can range from preferably 10 to 35% and more preferably from 15 to 25% which are fully within the claimed range and therefore reads upon the claimed range). Using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (Col. 8 lines 3-10).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra to have a basis weight within the range of about 10 gsm to about 120 gsm, specifically the range of 20 to 30 gsm as taught by Farrington (as motivated by Farrington Col. 3 lines 51-54), and to be produced using a rush transfer value from about 5% to about 70%, specifically the ranges of 10-35% and 15-25% as taught by Farrington (Farrington Col. 8 lines 3-10). Farrington shows that this basis weight range is well known in the art to be used for a cellulosic web to provide adequate utility and comfort, and as such one of ordinary skill in the art would find it obvious to select this basis weight range for the cellulosic web of Coe/Esquerra. Also, using a rush transfer value within this range provides a desirable amount of stretch to the tissue to reduce stiffness during use (as motivated by Farrington Col. 8 lines 3-10).
Additionally, the claim limitation, “the distribution sub-layer comprises a rush transfer value from about 5% to about 70%” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Coe/Esquerra/Farrington is silent whether the grooves have an average depth of about 0.5 mm to about 1 mm and an average frequency of about 0.1 grooves/mm to about 0.5 grooves/mm.
Ren teaches a material for use in absorbent articles, thus being in the same field of endeavor, where the material has a pattern of ridges (R, Fig. 5) and grooves (C, Fig. 5), where the grooves have an average depth of about 0.5 mm to about 1 mm (¶ [0254] describes a specific embodiment with a groove depth of 1 mm), and where the grooves have an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm (¶ [0254] indicates there is 1 groove every 3 mm, which equates to an average frequency of 0.33 grooves/mm which is within the claimed range). The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (¶ [0117]).
Therefore, it would have been obvious to modify the web of Coe/Esquerra/Farrington to have grooves with an average depth greater than 0.1mm, to have grooves with an average depth of about 0.5 mm to about 1 mm, and to have grooves with an average frequency of about 0.2 grooves/mm to about 0.5 grooves/mm, as taught by Ren. The depth and frequency of the ridges and grooves assist in distributing the fluid throughout the layer and therefore the absorbent core as a whole (as motivated by Ren ¶ [0117]).
Regarding Claim 19, Coe/Esquerra/Farrington/Ren discloses the claimed invention substantially as claimed as set forth above for Claim 18. The combination of Coe/Esquerra/Farrington/Ren has a distribution sub-layer that is made of the inventive cellulosic web of Coe.
Coe further discloses the web has a longitudinal direction, and wherein the grooves extend the full length of the web in the longitudinal direction (¶ [0054, 0069]).
Therefore, since the combination of Coe/Esquerra/Farrington/Ren as set forth above for Claim 18 utilizes the inventive nonwoven web of Coe to form the distribution sub-layer, the distribution sub-layer of Coe/Esquerra/Farrington/Ren has a longitudinal direction wherein the grooves extend the full length of the distribution sub-layer in the longitudinal direction.
Regarding Claim 20, Coe/Esquerra/Farrington/Ren discloses the claimed invention substantially as claimed as set forth above for Claim 18. The combination of Coe/Esquerra/Farrington/Ren has a distribution sub-layer that is made of the inventive cellulosic web of Coe.
Coe further discloses the web can be made with a wetlaid, through-air drying process. However, Coe/Esquerra/Farrington/Ren is silent whether the distribution sub-layer is a wetlaid, uncreped, through-air dried (UCTAD) material.
Farrington teaches a cellulosic web (Col. 4 lines 23-38) where the web is a wetlaid, uncreped, through-air dried material (Col. 1 lines 58-63). Uncreped, through-air dried materials are formed by a specific drying process that dries a wetlaid web (Col. 1 lines 28-45. Uncreped through-air dried materials are softer and bulkier than materials that are dried using compressive methods (Col. 1 lines 28-67).
Therefore, it would have been obvious to modify the distribution sub-layer of Coe/Esquerra/Farrington/Ren to be a wetlaid UCTAD material, as taught by Farrington. Uncreped through-air dried materials are softer and bulkier than materials dried using compressive methods, and as such would improve the comfort and absorbency of an absorbent article using the material (as motivated by Farrington Col. 1 lines 28-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arizti et al (US 2015/0282997) discloses an absorbent article with multiple layers such as a surge layer and tissue core wrap
Herfert et al (US 2017/0281425) discloses an absorbent article with a multilayer absorbent core that as a nonwoven material below the bulk of the absorbent core and between the bulk of the absorbent core and the core wrap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/Primary Examiner, Art Unit 3781